—Appeal by the defendant from a judgment of the County Court, Nassau County (Kowtna, J.), rendered March 8, 1998, convicting him of operating a motor vehicle while under the influence of alcohol as a felony and aggravated unlicensed operation of a motor vehicle in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contentions regarding the adequacy of the plea allocution and the effectiveness of his counsel are unpreserved for appellate review, as he did not move in the Supreme Court either to withdraw his plea or vacate the judgment on those grounds (see, People v Pellegrino, 60 NY2d 636; People v Leo, 255 AD2d 458). In any event, his contentions are without merit.
*366The defendant’s waiver of his right to appeal precludes review of his claim that the sentence is excessive (see, People v Hidalgo, 91 NY2d 733). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.